tcmemo_2007_281 united_states tax_court richard edwin and eva ruth elder petitioners v commissioner of internal revenue respondent docket no filed date richard e elder for petitioners margaret a martin for respondent memorandum opinion panuthos chief special_trial_judge this matter is before the court on petitioners’ motion for an award of administrative and litigation costs pursuant to sec_7430 and rule for the reasons discussed below we shall deny petitioners’ motion unless otherwise indicated section references are to the internal_revenue_code in effect at relevant times and all rule references are to the tax_court rules_of_practice and procedure background at the time the petition was filed petitioners resided in moraga california petitioner richard elder is an attorney admitted to practice before the tax_court petitioner eva elder is not an attorney in petitioners received distributions totaling dollar_figure from roth individual_retirement_accounts roth iras petitioners used the proceeds for first-time_homebuyer expenses petitioners did not report the distributions as taxable_income on their joint federal_income_tax return the roth iras were held through e trade clearing llc e trade forms 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc issued by e trade list j as the distribution code according to the instructions for the form 1099-r for distribution code j indicates a distribution from a roth_ira where there are no known exceptions for example you may not know whether an exception under sec_72 applies such as medical_expenses first-time_homebuyer etc or whether the distribution is a qualified_distribution in general contributions to a traditional individual_retirement_account ira are deductible when made but distributions from the ira are subject_to tax see orzechowki v commissioner 69_tc_750 affd 592_f2d_677 2d cir in contrast contributions to a roth_ira are not deductible but qualified distributions generally are not subject_to tax sec_408a d we discuss the taxation of roth_ira distributions in greater detail below because the taxpayer qualifies as a first-time_homebuyer under sec_408a respondent examined petitioners’ federal_income_tax return and issued a notice of proposed adjustments commonly referred to as a 30-day_letter in date respondent proposed to include the distributions in gross_income and impose a 10-percent early withdrawal penalty the 30-day_letter states in part our records indicate that the full taxable_amount of your retirement distribution s as shown on form 1099r was not reported on your tax_return please complete and return a form_8606 nondeductible iras as verification of the taxable_amount of the distribution s petitioners disagreed with the proposed adjustments and indicated that they would provide respondent with forms nondeductible iras as is relevant here form_8606 asks taxpayers to provide the total distributions from roth iras including distributions for qualified first-time_homebuyer expenses the taxpayer then subtracts from this amount his basis in his roth_ira contributions and his qualified first-time_homebuyer expenses form_8606 indicates that the remainder if any is the amount of taxable roth_ira distributions in their response to the 30-day_letter petitioners stated that they were moving and that some of their records were in storage petitioners also questioned the need to provide basis information for their roth_ira contributions petitioners indicated that if basis information was not necessary they could provide the forms sooner respondent did not receive the forms from petitioners and issued a notice_of_deficiency in date determining a deficiency of dollar_figure in petitioners’ joint income_tax for respondent determined that the roth_ira distributions were includable in gross_income and asserted a 10-percent early withdrawal penalty in a letter dated date petitioners enclosed forms indicating that no portion of the roth_ira distributions was taxable the letter states that petitioners used the roth_ira distributions for qualified first-time_homebuyer expenses the letter also states that petitioners had been attempting to complete the forms for some time but had been unable to obtain basis information petitioners wrote in part that figuring out what they spent on stocks they bought as far back as has been difficult to impossible the petition herein was filed on date petitioners’ case was assigned to an appeals officer on date after reviewing the file and performing research the appeals officer concluded on date that the notice_of_deficiency was correct because a distribution from a roth_ira could not qualify for the first-time_homebuyer expense exception on date mr elder and the appeals officer spoke by telephone in a letter dated and sent by facsimile the same day mr elder memorialized the conversation mr elder indicated that he would perform additional legal research although he did not state when he expected to complete the research on date mr elder again spoke to the appeals officer by phone and memorialized the conversation in a letter sent via facsimile the same day the letter states in part i believe that your interpretation of the law is incorrect and that if you would provide me with a day or two to complete the research that i have started i believe i can present you with authorities from the code and or regulations which would convince you to drop the case if the foregoing does not comport with your recollection please advise on the same day the appeals officer closed petitioners’ case and gave the administrative file to her manager on date petitioners sent a letter to the appeals officer discussing in detail the internal_revenue_code provisions and treasury regulations that govern distributions from roth iras for first-time_homebuyer expenses july letter the analysis in the letter indicates inter alia that a distribution from a roth_ira can satisfy the exception for first-time_homebuyer expenses the july letter was date stamped received by the internal_revenue_service on date it is not clear whether the appeals officer ever saw the july letter petitioners’ case was assigned to an attorney for respondent on date over the next weeks the parties exchanged correspondence in a letter dated date respondent’s counsel indicated she had read and agreed with the legal analysis set forth in petitioners’ july letter respondent’s counsel also stated however that factual issues remained unresolved respondent’s counsel asked for evidence establishing that petitioners had held the roth iras for years and that petitioners had incurred first-time_homebuyer expenses petitioners provided the requested information and on date respondent conceded that the distributions were not taxable on date mr elder filed an entry of appearance in date petitioners filed the motion for an award of administrative and litigation costs respondent filed an objection to the motion and petitioners filed a reply i in general discussion sec_7430 allows a taxpayer to recover reasonable administrative and litigation costs recoverable costs include reasonable court costs postage expenses and attorney’s fees sec_7430 and 124_tc_80 administrative and litigation costs may be awarded if the taxpayer is the prevailing_party exhausted available administrative remedies did not unreasonably protract the court proceedings and claimed reasonable_litigation_costs sec_7430 b b c the requirements of sec_7430 are conjunctive and failure to satisfy any one of the requirements precludes an award of costs 124_tc_286 affd 192_fedappx_212 4th cir furthermore sec_7430 is a waiver of sovereign immunity and must be strictly construed in the government’s favor 200_f3d_351 5th cir affg tcmemo_1998_176 simpson v commissioner tcmemo_1995_194 to be the prevailing_party the taxpayer must substantially prevail with respect to either the amount in controversy or the most significant issue or set of issues presented sec_7430 in addition the taxpayer must meet certain net_worth requirements sec_7430 the taxpayer will not be treated as the prevailing_party however if the commissioner establishes that the commissioner’s position was substantially justified sec_7430 see also 487_us_552 respondent concedes that petitioners exhausted all administrative remedies did not unreasonably protract the court proceedings prevailed with respect to the amount in controversy and met the net_worth requirements respondent contends however that his position was substantially justified petitioners did not pay or incur attorney’s fees and to the extent petitioners did pay or incur attorney’s fees the amounts claimed are not reasonable ii whether respondent’s position was substantially justified the commissioner’s position is substantially justified if based on all of the facts and circumstances and the legal precedents relating to the case the commissioner acted reasonably pierce v underwood supra 89_tc_79 affd 861_f2d_131 5th cir the commissioner bears the burden of proving his position had a reasonable basis in both fact and law sec_7430 pierce v underwood supra 900_f2d_655 3d cir affg in part and revg in part on other grounds 92_tc_510 we adopt an issue-by-issue approach to the awarding of costs under sec_7430 apportioning the requested award of fees among the issues according to whether the commissioner’s position on a particular issue was substantially justified see 106_tc_76 hennessey v commissioner tcmemo_2007_131 although the notice_of_deficiency contained other adjustments the parties’ disagreement centered on the taxation of the roth_ira distributions we therefore limit our discussion to this issue to decide whether the commissioner’s position was substantially justified we first identify the point in time at which the united_states is considered to have taken a position and then decide whether the position taken from that date forward was substantially justified 108_tc_430 the fact that the commissioner eventually concedes or loses a case does not establish that his position was not substantially justified 931_f2d_1044 5th cir 115_tc_366 however the commissioner’s concession is a factor to be considered estate of perry v commissioner supra in general we bifurcate our analysis and look separately at the dates that the government took a position in the administrative_proceeding and in the proceeding in this court sec_7430 and b huffman v commissioner 978_f2d_3 in his objection respondent contends that the petition did not make clear whether petitioners were also contesting the other adjustments in the notice_of_deficiency because the petition alleged nothing with respect to those adjustments the appeals case memorandum states however that petitioners are not disputing these issues as they are di minimus sic and the real issue is the roth_ira distribution furthermore we have repeatedly held that issues not raised in the petition are deemed to be conceded see 117_tc_117 n evan v commissioner tcmemo_2004_180 n 9th cir affg in part revg in part and remanding tcmemo_1991_144 we therefore look at the date the notice_of_deficiency was issued sec_7430 and the date respondent’s counsel became involved in the case huffman v commissioner supra 947_f2d_1390 n 9th cir affg tcmemo_1990_160 a the administrative_proceeding respondent’s position in the administrative_proceeding was substantially justified gross_income includes all income from whatever source derived unless excluded by a specific provision of the internal_revenue_code sec_61 a distribution from a roth_ira is excluded from gross_income to the extent that it is a return of the owner’s contributions or if it is a qualified_distribution sec_408a widemon v commissioner tcmemo_2004_162 sec_1_408a-6 q a-1 b income_tax regs as is relevant here a qualified_distribution is one that is made after a 5-year period and meets the exception for first-time_homebuyer the commissioner generally takes a position in the court_proceeding when the answer is filed 123_tc_202 this case was originally designated a small_tax_case and therefore no answer was required see rule b as in effect when the petition was filed respondent conceded that the roth_ira distributions were not taxable on date upon petitioners’ motion we removed the s designation on date respondent filed an answer on date expenses sec_72 sec_1_408a-6 q a-1 b income_tax regs the forms 1099-r do not list petitioners’ contributions to their roth iras and indicate that no known exception excluded the distributions from gross_income the 30-day_letter which was issued in date asked petitioners to establish that the distributions were nontaxable and to provide forms which petitioners agreed to do when petitioners failed to provide the forms by date respondent was substantially justified in issuing the notice_of_deficiency see uddo v commissioner tcmemo_1998_276 sec_301_7430-5 and h example proced admin regs petitioners concede they had not yet provided the forms when the notice was issued but they contend that other documents in respondent’s possession such as prior years’ tax returns and prior years’ forms ira contribution information showed that the distributions were qualified distributions not income petitioners are incorrect sec_6001 requires a taxpayer to maintain records that are sufficient to enable the commissioner to determine his or her correct_tax liability see also sec_1_6001-1 income_tax a form_5498 ira contribution information is issued by a third party that maintains a roth_ira for the taxpayer as its name suggests the form_5498 shows the amount of contributions the taxpayer made during the taxable_year to the roth_ira regs the books_or_records required shall be kept at all times available for inspection by authorized internal revenue officers or employees sec_1_6001-1 income_tax regs thus respondent was not required to maintain records on petitioners’ behalf furthermore even if respondent did have prior years’ records indicating that the distributions were nontaxable each taxable_year stands on its own and the commissioner may challenge in a succeeding year what was overlooked in previous years see 55_tc_28 hahn v commissioner tcmemo_2007_75 accordingly respondent was not required to accept information reported on previous years’ tax returns and forms we therefore conclude that respondent’s position in the administrative_proceeding was substantially justified b the court_proceeding costs incurred in connection with the filing of a petition and costs incurred thereafter are considered litigation costs mcgowan v commissioner tcmemo_2005_80 sec_301_7430-4 and example proced admin regs because petitioners dealt with the office of appeals after the petition was filed any costs relating to such activity are litigation costs rather than administrative costs see goertler v commissioner tcmemo_2003_136 n sec_301_7430-4 example proced admin regs in support of their view that respondent’s position was not substantially justified petitioners discuss at length the appeals officer’s actions and the erroneous legal conclusion that she reached we are not unsympathetic to the delay and frustration caused by the appeals officer’s misinterpretation of the law furthermore we agree with petitioners that it should not be the taxpayer’s job to help employees of the internal_revenue_service understand the tax code as petitioners attempted to do in their july letter nevertheless the government’s litigating position is formed only after the government’s attorney becomes involved in the case see huffman v commissioner supra estate of merchant v commissioner supra andary-stern v commissioner tcmemo_2002_212 petitioners’ discussions with the appeals officer occurred before respondent’s counsel became involved in the case the appeals officer’s conclusion does not represent respondent’s litigating position and does not prevent that position from being substantially justified we therefore focus on the actions taken by respondent’s counsel as discussed above respondent did not initially file an answer see supra note respondent’s counsel was assigned this case on date approximately weeks later respondent’s counsel acknowledged the appeals officer’s mistake and requested additional substantiation once petitioners provided the requested information respondent’s counsel promptly conceded under the circumstances we conclude that respondent’s position in the court_proceeding was substantially justified see 930_f2d_759 9th cir upholding the denial of litigation costs where the commissioner’s attorney settled the case with reasonable dispatch andary-stern v commissioner supra the commissioner is given a reasonable period of time to resolve factual issues after receiving all relevant information see also estate of white v commissioner tcmemo_2007_54 and cases cited therein because respondent’s position was substantially justified petitioners are not entitled to recover administrative costs or litigation costs accordingly we need not decide whether petitioners paid_or_incurred attorney’s fees or whether the claimed fees are reasonable in reaching our holding we have considered all arguments made by the parties and to the extent not mentioned above we find them to be moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered
